
	
		I
		111th CONGRESS
		1st Session
		H. R. 3620
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax for employing members of the Ready
		  Reserve and National Guard and veterans recently separated from the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Hiring Heroes Tax Incentive Act of
			 2009.
		2.Credit for
			 employers who employ members of the Ready Reserve and National Guard and
			 veterans recently separated from the Armed Forces
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45Q the following new section:
				
					45R.Credit for
				employers who employ members of the Ready Reserve and National Guard and
				veterans recently separated from the Armed Forces
						(a)Allowance of
				creditFor purposes of
				section 38, the amount of the military employment credit determined under this
				section with respect to any employer for any taxable year is 15 percent of the
				qualified wages paid or incurred during the calendar year which ends with or
				within such taxable year.
						(b)Qualified
				wages
							(1)In
				generalFor purposes of this
				section, the term qualified wages means any wages paid or incurred
				by an employer for services performed by a qualified employee.
							(2)Only first
				$10,000 of wages per year taken into accountWith respect to each
				employee, the amount of qualified wages which may be taken into account for a
				calendar year shall not exceed $10,000.
							(3)Coordination
				with other creditsThe
				$10,000 amount in paragraph (2) shall be reduced for any calendar year by the
				amount of wages paid or incurred during such year which are taken into account
				in determining the credit under section 45A(a), 45P(a), 51(a), 1396(a),
				1400P(b), or 1400R.
							(c)Qualified
				employeeFor purposes of this section—
							(1)Qualified
				employeeThe term qualified employee means, with
				respect to any period, any employee of an employer if during such
				period—
								(A)substantially all
				of the services performed by such employee for such employer are performed in a
				trade or business of the employer, and
								(B)such employee
				is—
									(i)a
				Ready Reserve-National Guard employee, or
									(ii)a
				recently-separated veteran.
									(2)Certain
				individuals not eligibleThe term qualified employee
				shall not include any individual described in a subparagraph of section
				1396(d)(2) (relating to certain individuals not eligible to be qualified zone
				employees).
							(3)Ready
				reserve-national guard employeeThe term Ready
				Reserve-National Guard employee means an employee who is a member of the
				Ready Reserve (as defined in section 10142 of title 10, United States Code) or
				the National Guard (as defined in section 101(c)(1) of such title 10).
							(4)Recently-separated
				veteranThe term
				recently-separated veteran means an individual who served on
				active duty (other than active duty for training) in the Armed Forces of the
				United States and was discharged or released therefrom under honorable
				conditions within the 5-year period ending on the date of the performance of
				services.
							(d)Other
				definitions and special rules
							(1)WagesFor
				purposes of this section, the term wages has the meaning given to
				such term by section 1397(a).
							(2)Controlled
				groups, etcRules similar to the rules of subsections (b) and (c)
				of section 1397 shall apply for purposes of this section.
							(e)TerminationThe
				term wages shall not include any amount paid or incurred to an
				individual who begins work for the employer after December 31,
				2012.
						.
			(b)Denial of double
			 benefitSubsection (a) of section 280C of such Code (relating to
			 denial of deduction for certain expenses for which credits are allowable) is
			 amended by inserting 45R, after 45P(a),.
			(c)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by inserting after paragraph (35) the following new
			 paragraph:
				
					(36)the military employment credit determined
				under section
				45R(a).
					.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45R. Credit for employers who employ members of the Ready
				Reserve and National Guard and veterans recently separated from the Armed
				Forces.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
